DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to  amendment:
In the amendment filed 12/20/2021, the following has occurred: claims 1, 3-12 have been amended. Claims 16-24 have been added. Claims 1, 3-12,16-24 are pending and are presented for examination.
The amendments to the claims overcome the intended use and the 35 USC 112 rejections.

Information Disclosure Statement
The information disclosure statement dated 12/20/2021 has been considered.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.


The mere inclusion of name, address, and contact details in a permissions record, however, does not involve any conveyance of goods or services embodied in an electronic form, let alone conveying such goods or services to a specific email address that is encoded in the cryptocurrency transaction. In fact, Tran does not teach or suggest the conveyance of any digital object at all based on receipt of a cryptocurrency transaction, but merely discusses how a permission record can be generated for a digital object purchased using cryptocurrency to allow subsequent access to the digital object to entities who have purchased that digital object.
The above argument is not found to be persuasive .Examiner recites Custer as disclosing “the customer's email address may be input in a number of suitable ways. For example, the customer's email address may be input directly on the page where the merchandise is advertised, such as web page 510. The customer may also be able to enter the customer email address next to each item within the shopping cart (and similarly a wish list) or the whole shopping cart. Alternatively, the customer may select the "BUY" button in input field 725, as shown in FIG. 7, but be taken to a separate web page on which to enter the customer's email address.”[0076]
FIG. 9 shows a confirmation email message 900, generated in response to the confirmation request email message 800 shown in FIG. 8. The confirmation email message 900 may include a plurality of fields, including an address field 905 and message field 910. In the example shown in FIG. 9, the user has selected the confirm button 815 of FIG. 8. The address field 905 is automatically generated and the customer may enter "confirm" or "cancel" for each individual item in message field 910. This confirmation email message 900 contains an embedded token that allows payment server 140 to process the transaction. The customer, using a customer device 150 may then send this confirmation email message 900 back to the payment server 140. Because the token may be encoded with the pricing information, the payment server 140 may be configured to compare the message field 910 with the pricing information encoded in the token to determine the value of the transaction.[0079]

Applicant argues as follows:
Claims 3 and 7 depend from Claim 1, which Applicant submits is allowable over Tran and Solis for at least the reasons set forth above. Further, Applicant submits that Sharp does not remedy the deficiencies of Tran and Solis. For example, the discussion in Sharp of transferring funds between different accounts via electronic communications also does not teach or suggest “conveying a cryptocurrency transaction to a peer-to-peer network, wherein an email address is encoded in the cryptocurrency transaction” or “conveying, based on conveying the cryptocurrency transaction to the peer-to-peer network, goods or services embodied in an electronic form to the email address encoded in the cryptocurrency transaction”, as recited in Claim 1. See, e.g., Sharp, q [0161]. Accordingly, Applicant submits that Claims 3 and 7 are allowable over Tran, Solis, and Sharp for at least the above reasons and respectfully requests withdrawal of this rejection. See M.-P.E-P. § 2143.03; In re Fine, 837 F.2d at 1071.
The above argument is not found to be persuasive . The applicant’s argument is moot. The newly amended claim is rejected by Custer  (PGPub 2014/0222624). Alternatively, the customer may use the email checkout system as described herein. To pay using the email checkout system, the customer enters an email address and selects the "BUY" button in input field 725. As the customer device 150 receives input for the input fields 715-725, the web browser unit 155 may store one or more data structures that reflect the selections made in the input fields 715-725. Further, as the selections are updated, the web browser unit 155 may update the web page 710. If there are no errors in the transmission, the web browser unit 155 may be directed to a subsequent web page that may include a confirmation of the request (not pictured) and the vendor server 120 sends a purchase request to the payment server 140. The purchase request may include the customer's email address, information associated with the items in the cart, and a token associated with the vendor, and or a vendor ID. In another embodiment, the web page 610 may use cookies to identify the user, accordingly, when the user selects BUY in input field 725, the website 610 may automatically fill in the customer's email address. Similarly, if the customer device 150 is a smartphone or tablet accessing the vendor server 120 via an app, the app may be configured to store and automatically enter or transmit the customer's email address.[0075]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 -12,16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (PGPub 2014/0222624) and in view of Custer  (PGPub 2014/0222624).

As regards claims 1, 11, 23 Trans discloses conveying a cryptocurrency transaction to a peer-to-peer network, wherein an email address is encoded in the cryptocurrency transaction; [0122,0787]
Tran do not explicitly disclose based on conveying the cryptocurrency transaction to the peer-to-peer network, conveying goods or services embodied in an electronic form to the email address encoded in the cryptocurrency transaction.
Custer discloses Based on conveying the cryptocurrency transaction to the peer-to-peer network, conveying goods or services embodied in an electronic form to the email address encoded in the cryptocurrency transaction.[0068,0076]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to convey the cryptocurrency transaction to the peer-to-peer network, conveying goods or services embodied in an electronic form to the email address encoded in the cryptocurrency transaction in the device of Tran. The rationale to support a conclusion that the claim would have been obvious  because  email may be a standard text email or it may be an HTML encoded email with clickable portions for different responses. One of ordinary skill in the art would have been capable of applying this known.

As regards claim 3, Tran and Custer disclose the method of claim 1, Tran do not expressly disclose wherein to convey the goods or services comprises transmitting over the Internet in conformance with an email protocol.  
Custer discloses wherein to convey the goods or services comprises transmitting over the Internet in conformance with an email protocol.  [0058, 0075]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to  transmit over the Internet in conformance with an email protocol in the device of Tran. The rationale to support a conclusion that the claim would have been obvious because a website checkout via email, the customer sends an email embedded with a token to the payment server's 140 address. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 4, Tran and Custer disclose the method of claim 1, Tran discloses wherein the goods or services comprise event admission tickets, music recordings, video, text, game content, live event broadcast, software, encryption keys or passwords. [0344] 

As regards claims 5 and 12, Tran and Custer disclose the method of claim 1, Tran discloses wherein the email address is encoded in the cryptocurrency transaction as  an OP_ Return type data payload of a Bitcoin protocol.  [0262, 0352, 0354 , 0359]

As regards claim 6, Tran and Custer disclose the method of claim 1, 
Tran discloses wherein the email  address is encoded in the cryptocurrency transaction as a multisig field of the cryptocurrency transaction. [0352,0354, 0357] 

As regards claim 7, Tran and Custer disclose the method of claim 1, Tran do not expressly disclose wherein the email address is encoded in the cryptocurrency transaction  as an output address of the cryptocurrency transaction.  
Custer discloses wherein the email address is encoded in the cryptocurrency transaction  as an output address of the cryptocurrency transaction.   [0038,0068, 0078]  
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use the email address is encoded in the cryptocurrency transaction  as an output address of the cryptocurrency transaction in the device of Tran. The rationale to support a conclusion that the claim would have been obvious that the  email may be a standard text email or it may be an HTML encoded email with clickable portions for different responses. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 8, Tran and Custer disclose the method of claim I, 
Tran discloses disclose scanning a quick response (QR) code and
extracting from the scan of the QR code a Bitcoin address and an encoding key wherein conveying the cryptocurrency transaction to the peer to peer network is based on the Bitcoin address and the encoding key. [0203, 0787]

As regards claim 9, Tran  and Custer disclose the method of claim 1,
Tran discloses setting a user email specification field in a register of a user profile  to the email address. [0075, 0245] 

As regards claim 10, Tran and Custer disclose the method of claim 1,
Tran discloses monitoring a cryptocurrency blockchain and taking one or more actions based on detecting activity while monitoring the cryptocurrency blockchain after the cryptocurrency transaction is conveyed to the peer-to-peer network.  [0075]
Conclusion
Additional prior art not used in this rejection includes Martin PGPub 2018/0060835. Martin recites Implementations of a cryptocurrency mobile services system and method for offering a global roaming and payment procedure is provided. In some implementations, a computer-implemented method for offering these mobile services comprise receiving over a network a plurality of competing offers for mobile services from a plurality of mobile services providers computing devices, respectively. In some implementations, the method further comprises transmitting over a network one or more of the received offers for mobile services to a plurality of mobile devices, wherein for each mobile device, the offer transmitted is based on the location of the mobile device and the coverage available at the location of the mobile device. In some implementations, the method further comprises receiving over a network an indication of a response to a transmitted offer for mobile service from a mobile device. In some implementations, the method further comprises, upon receiving an acceptance of an offer for mobile service from a mobile device, purchasing the accepted offer using cryptocurrency. In some implementations, the method further comprises, delivering the accepted mobile service to a mobile device and monitoring performance of the contract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3698       
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698